
	

113 HR 54 IH: To provide that no pay adjustment for Members of Congress shall be made with respect to any pay period occurring during the One Hundred Thirteenth Congress.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Fitzpatrick (for
			 himself, Mr. Posey,
			 Mr. McKinley,
			 Mr. Michaud,
			 Mr. Tiberi,
			 Mrs. Miller of Michigan,
			 Mr. Griffin of Arkansas,
			 Mr. Jones,
			 Mr. Luetkemeyer,
			 Mr. Matheson,
			 Mr. Garrett,
			 Mr. Tipton,
			 Mr. Gibbs,
			 Mr. Terry,
			 Mr. Hanna,
			 Mr. Yoder,
			 Mr. Polis,
			 Mr. Wittman,
			 Mrs. Hartzler,
			 Mr. Huizenga of Michigan,
			 Mr. Bucshon,
			 Mr. Mica, Mr. Culberson, Mr.
			 Mulvaney, Mr. Schweikert,
			 Mr. Nugent,
			 Ms. Jenkins,
			 Mr. Lance,
			 Mr. Olson,
			 Mr. Flores,
			 Mrs. Black,
			 Mr. Marino,
			 Mr. Kelly,
			 Mr. Boustany,
			 Mr. Graves of Missouri,
			 Mr. Coble,
			 Mr. Palazzo,
			 Mr. Bilirakis,
			 Mr. Lankford, and
			 Mr. Stivers) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that no pay adjustment for Members of Congress
		  shall be made with respect to any pay period occurring during the One Hundred
		  Thirteenth Congress.
	
	
		1.No pay adjustment for Members
			 of Congress during one hundred thirteenth congressNotwithstanding
			 any other provision of law, no adjustment shall be made under section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31), relating to
			 compensation of Members of Congress, with respect to any pay period occurring
			 during the One Hundred Thirteenth Congress.
		
